DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-10, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 204176603) in view of Wardenburg (US 2002/0021568 A1) and Zhang et al. (US 2012/0230044 A1).
Citations to Guo refer to the attached translation.
With respect to claim 7:	Guo teaches “a radiator (1+2), comprising: a heat-radiating baseplate (1) configured for fixing a heat source (4), and heat-radiating side plates connected to the heat-radiating baseplate (2), wherein each heat- each heat-radiating side plate is provided with a plurality of heat-radiating fins (22) that are integrally formed on the heat-radiating side plates (see Fig. 1), wherein when the radiator is used for a lamp (1+2+4)”.
Guo does not specifically teach “the lamp comprising: two hooks that are provided and are respectively connected to mounting slots at front and rear ends of the 
However, Wardenburg teaches “the lamp (10) comprising: two hooks (41, 43) that are provided and are respectively connected to mounting slots (see Figs. 1, 2) at front and rear ends of the radiator (24), wherein upper ends of the hooks are connected to lifting ropes (40, 42) that can be connected to a ceiling (paragraph 27)”.
It would have been obvious at the time the invention was effectively filed to use the hooks and lifting ropes taught by Wardenburg to suspend the lamp of Guo in order to be able to move the lamp up and down (Wardenburg paragraph 9).
Guo does not specifically teach “the heat-radiating baseplate is integrally provided with a reflector; and the heat-radiating baseplate and the reflector constitute a lamp housing of the lamp and form a light source cavity for the lamp, wherein each of the two reflectors comprises a reflecting surface facing downwards; and the lamp comprises a lampshade, a light source, two end covers and the radiator; and the radiator is mounted at an upper end of the lamp housing; the light source is located in the light source cavity and mounted on a lower end surface of the heat-radiating baseplate, the lampshade is mounted on a lower end of the lamp housing; and the two end covers are mounted on the front and rear ends of the lamp housing; and the light source cavity is further formed by the lamp housing, the lampshade, and the two end covers”.
However, Zhang teaches “the heat-radiating baseplate (100) is integrally provided with a reflector (110); and the heat-radiating baseplate and the reflector constitute a lamp housing of the lamp and form a light source cavity for the lamp (see 
It would have been obvious at the time the invention was effectively filed to add the reflectors and lampshade forming the light source cavity to Guo’s lamp as Zhang teaches in order to improve the uniformity and softness of the emitted light (Zhang paragraph 47).
With respect to claim 2:	Guo teaches “wherein the heat- radiating side plates (2) are arranged on two sides of the heat-radiating baseplate (see Figs. 1, 2); and the each of the heat-radiating side plate (2) is provided with a plurality of heat-radiating fins (22, 23)”.
With respect to claim 4:	Guo teaches “wherein the plurality of heat-radiating fins protrude from the heat-radiating side plates (see Fig. 1), and the heat exchange through grooves are formed between the heat-radiating side plates and the plurality of heat-radiating fins (see Fig. 1)”.

With respect to claim 6:	Guo teaches “wherein each of the heat-radiating fin comprises a fin bottom located in a middle and extending straightly (see Fig. 1), and a fin slanted plate portion extending obliquely from both ends of the fin bottom (see Fig. 1); one end of the fin slanted plate portion away from the fin bottom is connected to the heat-radiating side plates (see Fig. 1); and the fin bottom is in a flat plate shape (see Fig. 1) or an arc plate shape”.
With respect to claim 8:	Guo teaches “wherein the heat-radiating side plates (2) are integrally connected to the heat-radiating baseplate (see Fig. 1), and the radiator is an extruded aluminum profile or a bent plate (see Fig. 1)”.
With respect to claim 9:	Guo teaches “a plant illumination (plant illumination is merely the intended use, and as such not considered a limitation of the claim) lamp (1+2+4), comprising: a radiator (1+2) comprising a heat-radiating baseplate (1) configured for fixing a heat source (4), and heat-radiating side plates connected to the heat-radiating baseplate (2), wherein each heat-radiating side plates is provided with a plurality of heat-exchanging through grooves running through the each heat-radiating side plates (3)”.
Guo does not specifically teach “two hooks that are provided and are respectively connected to mounting slots at the front and rear ends of the radiator, wherein the two hooks are hang on the beam and there is a space left between the beam and the 
However, Wardenburg teaches “two hooks (41, 43) that are provided and are respectively connected to mounting slots (see Figs. 1, 2) at the front and rear ends of the radiator (24), wherein the two hooks are hang on the beam (22) and there is a space left between the beam and the radiator or between the frame and the radiator to achieve a non-ceiling-mounted installation of the lamp (see Figs. 1, 2)”.
It would have been obvious at the time the invention was effectively filed to use the hooks, lifting ropes, and beam taught by Wardenburg to suspend the lamp of Guo in order to be able to move the lamp up and down (Wardenburg paragraph 9).
Guo does not specifically teach “a lamp housing having a light source cavity, a light source mounted in the lamp housing and located in the light source cavity, and the radiator is mounted at an upper end of the lamp housing, wherein each of the two reflectors comprises a reflecting surface facing downwards; and the lamp comprises a lampshade, a light source, two end covers and the radiator, wherein the radiator is mounted at an upper end of the lamp housing; the light source is located in a light source cavity and mounted on a lower end surface of the heat-radiating baseplate; the lampshade is mounted on a lower end of the lamp housing; and the two end covers are mounted on the front and rear ends of the lamp housing; and the light source cavity is formed by the lamp housing, the lampshade, and the two end covers”.
However, Zhang teaches “a lamp housing (100+200+300) having a light source cavity (see Fig. 2), a light source (410) mounted in the lamp housing and located in the light source cavity (see Fig. 2), and the radiator (100) is mounted at an upper end of the 
It would have been obvious at the time the invention was effectively filed to add the reflectors and lampshade forming the light source cavity to Guo’s lamp as Zhang teaches in order to improve the uniformity and softness of the emitted light (Zhang paragraph 47).
With respect to claim 10:	Guo teaches “the light source is mounted on the heat- radiating baseplate (see Fig. 1)”.
Guo does not teach “wherein the lamp housing and the radiator are in an integral structure; the lamp housing and the radiator share the heat-radiating baseplate”.
However, Zhang teaches “wherein the lamp housing and the radiator are in an integral structure (100); the lamp housing and the radiator share the heat-radiating baseplate (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed to modify the radiator of Guo by having the lamp housing and radiator be integral as taught by Zhang in order to improve heat dissipation (Zhang paragraph 49).

With respect to claim 13:	Guo teaches “wherein each of the heat-radiating fin comprises a fin bottom located in a middle and extending straightly (see Fig. 1), and a fin slanted plate portion extending obliquely from both ends of the fin bottom (see Fig. 1); one end of the fin slanted plate portion away from the fin bottom is connected to the heat-radiating side plates (see Fig. 1); and the fin bottom is in a flat plate shape (see Fig. 1) or an arc plate shape”.
With respect to claim 14:	Guo teaches “wherein the heat-radiating side plates are integrally connected to the heat-radiating baseplate (see Fig. 1), and the radiator is an extruded aluminum profile or a bent plate (see Fig. 1)”.
With respect to claim 16:	Guo teaches “wherein the lamp housing and the radiator are in an integral structure (see Fig. 1); and the light source is mounted on the heat-radiating baseplate (see Fig. 1); and the heat-radiating side plates are integrally connected to the heat-radiating baseplate (see Fig. 1), and the radiator is an extruded aluminum profile or a bent plate (see Fig. 1)”.
Guo does not specifically teach “the lamp housing and the radiator share the heat-radiating baseplate”.

It would have been obvious at the time the application was effectively filed to modify the radiator of Guo by having the lamp housing and radiator be integral as taught by Zhang in order to improve heat dissipation (Zhang paragraph 49).

Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Zhang and Wardenburg as applied to claims 7, 2 above, and further in view of Premysler (US 2014/0078735 A1).
With respect to claim 3:	Guo teaches “wherein the plurality of heat-radiating fins are integrally formed on the each heat-radiating side plates (see Fig. 1), and the heat-radiating side plates are configured with torn portions (22) and through-groove portions (3) in a one-to-one correspondence with the torn portions (see Figs. 1, 2); and the torn portions form the plurality of heat-radiating fins (see Figs. 1, 2), and the through-groove portions form the heat-exchanging through grooves (see Figs. 1, 2)”.
Guo is silent about whether or not the heat radiating fins and through-groove portions by a punching method.  However, in a product-by-process claim what is claimed is the product not the process, “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113(I)).  In the present case the heat radiating film and through grooves formed in Guo are apparently identical to those formed by applicant’s punching method (compare Guo Fig. 1 to applicant’s Fig. 2).

It would have been obvious at the time the invention was effectively filed to use the punching method of Premysler to form the heat-radiating fins and through groove of Guo for the art-recognized suitability of using that method to form cooling structures (Premysler paragraph 43).
With respect to claim 11:	Guo teaches “wherein each of the heat-radiating fin comprises a fin bottom located in a middle and extending straightly (see Fig. 1), and a fin slanted plate portion extending obliquely from both ends of the fin bottom (see Fig. 1); one end of the fin slanted plate portion away from the fin bottom is connected to the heat-radiating side plates (see Fig. 1); and the fin bottom is in a flat plate shape (see Fig. 1) or an arc plate shape”.
With respect to claim 15:	Guo teaches “wherein the plurality of heat-radiating fins are integrally formed on the each heat-radiating side plates (see Fig. 1); and the light source is mounted on the heat-radiating baseplate (see Fig. 5); and the heat- radiating side plates are integrally connected to the heat-radiating baseplate (see Fig. 1), and the radiator is an extruded aluminum profile or a bent plate (see Fig. 1)”.
Guo is silent about whether or not the heat radiating fins and through-groove portions by a punching method.  However, in a product-by-process claim what is claimed is the product not the process, “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 
In the alternative, Premysler teaches a luminaire having heat-radiating side plates (406) which have through grooves and fins (412) that are formed by a punching method (paragraph 43).  
It would have been obvious at the time the invention was effectively filed to use the punching method of Premysler to form the heat-radiating fins and through groove of Guo for the art-recognized suitability of using that method to form cooling structures (Premysler paragraph 43).
Guo does not specifically teach “the lamp housing and the radiator are in an integral structure; the lamp housing and the radiator share the heat- radiating baseplate”.
However, Zhang teaches “the lamp housing and the radiator are in an integral structure (see Fig. 2); the lamp housing and the radiator share the heat-radiating baseplate (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed to modify the radiator of Guo by having the lamp housing and radiator be integral, sharing the baseplate, as taught by Zhang in order to improve heat dissipation (Zhang paragraph 49).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875